          Case 3:20-cr-00458-HZ        Document 1       Filed 09/24/20    Page 1 of 2

                                      FILED24 SEP '20 16:22USDC·ORP




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:20-cr-   (M{fg ✓     1/2;-
               v.                                    INDICTMENT

MEGANNE ELIZABETH ENGLICH-MILLS, 18 U.S.C. § 231(a)(3)

               Defendant.



                              THE GRAND JURY CHARGES:

                                           COUNT 1
                                        (Civil Disorder)
                                     (18 U.S.C. § 231(a)(3))

       On or about September 5, 2020, in the District of Oregon, during a civil disorder,

defendant MEGANNE ELIZABETH ENGLICH-MILLS, knowingly committed a violent act

for the intended purpose of obstructing, impeding and interfering with law enforcement officers

who were lawfully engaged in the lawful performance of their official duties incident to and

during the commission of a civil disorder, and that such civil disorder in any way or degree



Indictment                                                                                  Page 1
           Case 3:20-cr-00458-HZ         Document 1       Filed 09/24/20     Page 2 of 2




 obstructed, delayed and adversely affected commerce and the movement of any article or

 commodity in commerce;

        In violation of Title 18, United States Code, Section 231 (a)(3 ).

 Dated: September~ f , 2020.                           A TRUE BILL.




                                                       OFFICIATING FOREPERSON

 Presented by:

 BILLY J. WILLIAMS
 United States Attorney


::Et::s£}!t4~~~\
     ERD.SAX              ~
 Assistant United States Attorney
                                        ~




 Indictment                                                                                Page2
